Exhibit 10.31

JOHNSON OUTDOORS INC.
2012 NON-EMPLOYEE DIRECTOR STOCK OWNERSHIP PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement") is made as of
__________________ (the "Grant Date") between  (the "Grantee") _________________
and Johnson Outdoors Inc., a Wisconsin corporation (the "Company").


RECITALS


A.         The Company’s Board of Directors has adopted the Johnson Outdoors
Inc. 2012 Non-Employee Director Stock Ownership Plan (the "Plan") which provides
for the issuance of certain awards to Participants, including Awards of
Restricted Stock Units.  Capitalized terms used herein but not defined shall
have the meanings given such terms in the Plan.


B.          The Plan is administered by the Compensation Committee of the Board
of Directors of the Company (the "Committee").


C.          The Committee has designated the Grantee as the recipient of an
Award of Restricted Stock Units under the Plan, and the Grantee and the Company
desire to enter into this Agreement setting forth the terms and conditions of
such Award of Restricted Stock Units.


AGREEMENTS


The Grantee and the Company agree as follows:


1.           Grant of Restricted Stock Units.  The Company hereby grants to the
Grantee __________ Restricted Stock Units in accordance with this Agreement and
the Plan.


2.           Vesting and Forfeiture of Restricted Stock Units.


(a)           General Vesting.  Subject to the forfeiture provisions of Section
2(b) and the acceleration provisions of Section 2(c), all of the Restricted
Stock Units shall vest on _________________ (the "Vesting Date").  All
Restricted Stock Units which shall have vested are referred to herein as "Vested
Units."  All Restricted Stock Units which are not vested are referred to herein
as "Unvested Units."


(b)           Forfeiture.  The Unvested Units shall immediately be forfeited to
the Company if, prior to the applicable Vesting Date, the Grantee's status as a
director of the Company terminates for any reason other than death.  In the
event of the Grantee's death, all of the Unvested Units shall immediately vest.
 
 
 
 

--------------------------------------------------------------------------------

 


(c)           Acceleration.  Notwithstanding anything herein or in the Plan to
the contrary, upon the occurrence of a Change of Control, all Unvested Shares
shall immediately vest and become Vested Shares.


3.           Delivery of Shares.  Unless deferred in accordance with Section 4,
immediately after the Vesting Date or any acceleration of vesting upon death or
a Change of Control, the Company will issue to the Grantee (or to the Grantee's
estate in the event of death) one share of the Company's Class A Common Stock,
$0.05 par value per share (the "Common Stock") for each Vested Unit.


4.           Deferral.  At any time prior to the deadline established by the
Company in accordance with Section 409A, the Grantee may submit to the
Vice-President of Human Resources of the Company an election in the form of
Schedule 1 to this Agreement to defer receipt of all or any portion of the
shares of Common Stock otherwise issuable to the Grantee with respect to any
Vested Units.  Such election may also be designated by the Grantee as a standing
deferral election that would apply to all future grants of Restricted Stock
Units to the Grantee under the Plan until a revocation of the deferral election
is effective in compliance with Section 409A.  To the extent the Grantee has
made a prior standing deferral election that has not been revoked prior to the
Grant Date in compliance with Section 409A, such standing deferral election will
apply to this grant of Restricted Stock Units.  The Grantee may only make a
deferral election once that applies to this grant of Restricted Stock Units and
any such deferral election may not be modified or amended as to this grant of
Restricted Stock Units by the Grantee after the Grant Date.


5.           Addresses.  All notices or statements required to be given to
either party hereto shall be in writing and shall be personally delivered or
sent, in the case of the Company, to its principal business office and, in the
case of the Grantee, to the Grantee’s address as is shown on the records of the
Company or to such address as the Grantee designates in writing.  Notice of any
change of address shall be sent to the other party by registered or certified
mail.  It shall be conclusively presumed that any notice or statement properly
addressed and mailed bearing the required postage stamps has been delivered to
the party to which it is addressed.


6           Taxes.  The Company may require payment or reimbursement of or may
withhold any tax it believes is required as a result of the grant or earning of
any of the Restricted Stock Units or any issuance of shares of Common Stock in
connection with the Restricted Stock Units, and the Company may defer making
delivery of any shares of Common Stock in respect of the Restricted Stock Units
until arrangements satisfactory to the Company have been made with regard to any
such payment, reimbursement or withholding obligation.


7.           Dividends and Voting Rights.  The Grantee will not be entitled to
receive any dividends for his or her Restricted Stock Units and shall not be
entitled to voting rights with respect to such Restricted Stock Units.  Such
dividend and voting rights will only apply once shares of Common Stock have
actually been issued to Grantee following a Vesting Date (or, if applicable,
following any later date to which receipt of any shares of Common Stock have
been deferred pursuant to Section 4).
 
 
 
2

--------------------------------------------------------------------------------

 


8.           Nontransferability of Restricted Stock Units.  The Restricted Stock
Units shall not be transferable other than by will or the laws of descent or
distribution.


9.           Governing Law.  This Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Wisconsin.


10.         Provisions Consistent with Plan.  This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference.  In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.


[Remainder of page intentionally left blank; signature page follows]



 
3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and the
year first above written.
 


GRANTEE:




_______________________________________
Director’s Name




COMPANY:


JOHNSON OUTDOORS INC.





BY____________________________________
Sara Vidian, VP, Human Resources

 4

--------------------------------------------------------------------------------